DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2021 has been entered.

Response to Amendment
This action is in response to the remarks filed on 01/06/2021.
The amendments filed on 01/06/2021 have been entered. Applicant has added new claims 25-26, accordingly claims 1-6, 12-17, and 23-26 are pending.
The previous rejection of the claims under 35 USC 112(a) has been withdrawn in light of applicant’s amendments. 

Response to Arguments
Applicant's arguments filed 01/06/2021 have been fully considered but they are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 12-17, and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 12 recite two instances of the limitation recited in steps (i) and (ii) (steps (A) and (B) in claim 12), “bony sections of the head” which renders the claim indefinite because it is unclear whether these are the same or different bony sections of the head. Further the limitation “the bony sections” recited in step (e) (step (v) of claim 12, and claims 25-26) also renders the claim indefinite because it is unclear whether this refers to the first or second recitation of bony sections. For the present purposes of examination, the limitations have been interpreted as any and not necessarily the same bony sections of the head. Further clarification is required.
Claims dependent upon a claim rejected under 35 U.S.C. 112(b) are also rejected under the same statute because they each inherit the indefiniteness of the claim(s) they respectively depend upon. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 12, 16, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Audette (US 6,096,050, August 1, 2000, applicant submitted prior art via the IDS) in view of Thoranghatte (US 2016/000518, January 7, 2016).
Regarding claim 1, Audette discloses a method, comprising:
(a) receiving a computerized tomography (CT) image (col. 4, ll. 19-28) comprising voxels (“The images 22 are arranged pursuant to a three dimensional coordinate system which uniquely defines each point in the images 22” col 4, ll. 28-37) of a head of a subject (“facial features and head of the patient 20” col. 15, ll. 28-35; also see Fig. 11 and corresponding description); 
(“A number of methods are known to select features on the patient 20. For example, one method involves selecting easily identifiable features of the patient 20, such as the space between the teeth, the nose or the corners of the eyes” col. 6, ll. 12-25), so as to define a first line segment joining the respective locations (not limiting, any two points on an image “define” a line; also see annotated Fig. 2, re-produced below, Examiner has circled the features used to define the first line segment);

    PNG
    media_image1.png
    331
    249
    media_image1.png
    Greyscale

(c) identifying a voxel subset (“After points have been selected on the patient 20 and on the images 22 and the coordinates of the selected points in patient space and image space have been entered on the computer 14” col. 6, ll. 12-39; also see “three dimensional coordinate system, which may be referred to as image space, such that each point in each of the images is identified by a unique coordinate” col. 1, 33-38), comprising:
	(i)	voxels, overlaying bony sections of the head, lying on a second line segment parallel to the first line segment (see selected points along forehead region in annotated Fig. 2, re-produced below, and corresponding description; examiner has circled the features on the forehead used that define the second line segment); and
(see selected points along nasal bridge region in annotated Fig. 2, re-produced below and corresponding description; examiner has circles the features along the nasal bridge that define the third line segment);

    PNG
    media_image2.png
    326
    240
    media_image2.png
    Greyscale

(d) activating a magnetic tracking system configured to measure positions on the head of the subject (“a spatial determinator (shown generally in FIG. 1 by reference numeral 25) which may be used in the system 10 comprises an electro-magnetic emitter positioned at the origin 24 and a sensor located on the probe 12.” col. 5, ll. 9-25, Fig. 1 and corresponding description); 
(e) positioning a probe, operative in the magnetic tracking system, in proximity to the bony sections to measure magnetic-system-positions of a surface of the head overlaying the bony sections (“The probe 12, or any other object or instrument, is used by a surgeon or operator (not shown) to point to a particular location on the anatomical body of the patient 20. The operator can move the probe 12 around or within the anatomical body of the patient 20.” col. 4, ll. 52-56; col. 6, ll. 12-24); 
(f) forming a correspondence between the magnetic-system-positions and the voxel subset (“By means of the method and system of the present invention, it is possible to identify and automatically correlate points in the patient space and the image space regardless of the order in which these points are identified or entered into the computer 14, and regardless of the number of points which are identified and entered in the image space or the patient space.” col. 6, ll. 40-45; also see, Figs. 2-9 and corresponding description, generally see using relative distances between neighbors to form correspondence between image space and patient space); and
(g) generating a registration between the CT image and the magnetic tracking system in response to the correspondence (“After all of the spatial points 28 and data-base points 34 have been considered, and the corresponding points 28, 34 have been matched, a mapping transformation will be determined.” col. 11, l. 65- col. 12, l. 48).
Audette discloses all the limitations of the claim except explicitly the voxels being identified based on their lying on a second line segment parallel to the first line segment and lying on a third line segment orthogonal to the first line segment. Examiner notes that as stated above, Audette discloses the first, second, and third line segment as claimed and the voxel subset lying on the second and third line segments. 
However, Thoranghatte teaches, in the same field of endeavor, identifying a voxel subset comprising voxels overlaying bony sections of the head based on their lying on a line segment parallel to the first line segment (forehead region 110A in Fig. 28, re-produced below, and corresponding description) and based on their lying on a third line segment orthogonal to the first line segment (nasal bridge region 110B in Fig. 28, re-produced below, and corresponding description).

    PNG
    media_image3.png
    347
    257
    media_image3.png
    Greyscale

Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Audette with the voxels being identified based on their lying on a second line segment parallel to the first line segment and lying on a third line segment orthogonal to the first line segment as taught by Thoranghatte in order to use rigid regions of the face to perform the correspondence and registration ([0131] of Thoranghatte). 
Regarding claim 5, Audette further discloses wherein the third line segment overlays a nose tip of the subject (col. 6, ll. 12-24, annotated Fig. 2 shown above).
Regarding claim 12, Audette discloses an apparatus, comprising:
(a) a magnetic sensor (sensor, col. 5, ll. 17-25); 
(b) a magnetic tracking system configured to measure locations of the magnetic sensor (electro-magnetic emitter, col. 5, ll. 17-25); 
(c) a probe comprising the magnetic sensor that is configured to measure magnetic-system-positions of the probe in the system (“sensor located on the probe 12” col. 5, ll. 17-25); and 
(d) a processor (computer 14, Fig. 1 and corresponding description), configured to: 
(col. 4, ll. 19-28) comprising voxels (“The images 22 are arranged pursuant to a three dimensional coordinate system which uniquely defines each point in the images 22” col 4, ll. 28-37) of a head of a subject (“facial features and head of the patient 20” col. 15, ll. 28-35; also see Fig. 11 and corresponding description);
(ii) analyze the image to identify respective locations of a left eye and a right eye of the subject in the image (“A number of methods are known to select features on the patient 20. For example, one method involves selecting easily identifiable features of the patient 20, such as the space between the teeth, the nose or the corners of the eyes” col. 6, ll. 12-25), so as to define a first line segment joining the respective locations (not limiting, any two points on an image “define” a line; also see annotated Fig. 2, re-produced below, Examiner has circled the features used to define the first line segment);

    PNG
    media_image1.png
    331
    249
    media_image1.png
    Greyscale

(iii) identify a voxel subset (“After points have been selected on the patient 20 and on the images 22 and the coordinates of the selected points in patient space and image space have been entered on the computer 14” col. 6, ll. 12-39; also see “three dimensional coordinate system, which may be referred to as image space, such that each point in each of the images is identified by a unique coordinate” col. 1, 33-38), comprising: 
	(A)	voxels, overlaying bony sections of the head, lying on a second line segment parallel to the first line segment (see selected points along forehead region in annotated Fig. 2, re-produced below, and corresponding description; examiner has circled the features on the forehead used that define the second line segment), and
	(B)	voxels, overlaying bony sections of the head, lying on a third line segment orthogonal to the first line segment (see selected points along nasal bridge region in annotated Fig. 2, re-produced below and corresponding description; examiner has circles the features along the nasal bridge that define the third line segment),

    PNG
    media_image4.png
    232
    170
    media_image4.png
    Greyscale

(iv) activate the magnetic tracking system (“a spatial determinator (shown generally in FIG. 1 by reference numeral 25) which may be used in the system 10 comprises an electro-magnetic emitter positioned at the origin 24 and a sensor located on the probe 12.” col. 5, ll. 9-25, Fig. 1 and corresponding description); 
(v) receive magnetic-system-positions from the probe of a surface of the head overlaying the bony sections (“The probe 12, or any other object or instrument, is used by a surgeon or operator (not shown) to point to a particular location on the anatomical body of the patient 20. The operator can move the probe 12 around or within the anatomical body of the patient 20.” col. 4, ll. 52-56; col. 6, ll. 12-24),
(vi) form a correspondence between the magnetic-system-positions and the voxel subset (“By means of the method and system of the present invention, it is possible to identify and automatically correlate points in the patient space and the image space regardless of the order in which these points are identified or entered into the computer 14, and regardless of the number of points which are identified and entered in the image space or the patient space.” col. 6, ll. 40-45; also see, Figs. 2-9 and corresponding description, generally see using relative distances between neighbors to form correspondence between image space and patient space); and
 (vii) generate a registration between the CT image and the magnetic tracking system in response to the correspondence (“After all of the spatial points 28 and data-base points 34 have been considered, and the corresponding points 28, 34 have been matched, a mapping transformation will be determined.” col. 11, l. 65- col. 12, l. 48).
Regarding claim 16, Audette further discloses wherein the third line segment overlays a nose tip of the subject (col. 6, ll. 12-24, annotated Fig. 2 shown above).
Regarding claim 25, Audette further discloses wherein the magnetic-system-positions of the surface of the head overlaying the bony sections are acquired by moving a distal end of the probe in a pattern based on the second line segment and the third line segment (distal end of probe 12 is moved to various spatial points 28 in the patient space that are along the second line segment and the third line segment, Fig. 2, partially re-produced below, and corresponding description; also see col. 5, l. 49- col. 6, l. 25).

    PNG
    media_image5.png
    413
    432
    media_image5.png
    Greyscale

Regarding claim 26, Audette further discloses wherein receiving the magnetic-system-positions from the probe surface of the head overlaying the bony sections comprises receiving magnetic system positions obtained by moving the distal end of the probe in a pattern based on the second line segment and the third line segment (distal end of probe 12 is moved to various spatial points 28 in the patient space that are along the second line segment and the third line segment, Fig. 2, partially re-produced below, and corresponding description; also see col. 5, l. 49- col. 6, l. 25).

    PNG
    media_image5.png
    413
    432
    media_image5.png
    Greyscale


Claims 2-3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Audette in view of Thoranghatte as applied to claims 1 and 12 above and further in view of Ohishi (US 9,460,512B2, October 4, 2016).
(Fig. 2 and corresponding description). 
Audette fails to disclose the distance being a preset distance.
However, Ohishi teaches, in the same field of endeavor, determining a region of interest that is defined by a preset distance from a previously calculated point (“determining a first point in the first image and a second point in the at least one second image; calculating a three-dimensional point based on a first straight line and a second straight line, the first straight line connecting the first point and a point at which the X-ray tube is positioned when the first image is obtained, the second straight line connecting the second point and a point at which the X-ray tube is positioned when the second image is obtained; determining a reconstruction region, the reconstruction region being included in a region defined by a preset distance from the three-dimensional point, said reconstruction region being less than a voxel matrix size of a region which can be reconstructed; identifying in each of the plurality of images an area corresponding to the reconstruction region” claims 1, 15).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Audette with the distance being a preset distance as taught by Ohishi in order to perform tracking in a desired specific anatomical location (e.g. limiting to a ROI as suggested by col. 2, ll. 47-60 of Ohishi).

Regarding claim 3, Audette modified by Thoranghatte and Ohishi discloses the limitations of claim 2 as stated above but fails to disclose wherein the preset distance is 5 cm. However, it would have been obvious to one of ordinary skill in the art to have modified the 
Regarding claim 13, Audette modified by Thoranghatte discloses the limitations of claim 12 as stated above. Audette further discloses wherein the second line segment is a distance above the first line segment (Fig. 2 and corresponding description). 
Audette fails to disclose the distance being a preset distance.
However, Ohishi teaches, in the same field of endeavor, determining a region of interest that is defined by a preset distance from a previously calculated point (“determining a first point in the first image and a second point in the at least one second image; calculating a three-dimensional point based on a first straight line and a second straight line, the first straight line connecting the first point and a point at which the X-ray tube is positioned when the first image is obtained, the second straight line connecting the second point and a point at which the X-ray tube is positioned when the second image is obtained; determining a reconstruction region, the reconstruction region being included in a region defined by a preset distance from the three-dimensional point, said reconstruction region being less than a voxel matrix size of a region which can be reconstructed; identifying in each of the plurality of images an area corresponding to the reconstruction region” claims 1, 15).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Audette with the distance being a preset distance as taught by Ohishi in order to perform tracking in a desired specific anatomical location (e.g. limiting to a ROI as suggested by col. 2, ll. 47-60 of Ohishi).

. 

Claim 4, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Audette in view of Thoranghatte as applied to claims 1 and 12 above and further in view of Bregman-Amitai et al. (US 2019/0336097, corresponding PCT filed July 20, 2015, hereinafter “Bregman-Amitai”).
Regarding claim 4, Audette modified by Thoranghatte discloses the limitations of claim 1 as stated above but fails to disclose identifying the bony sections of the head as voxels having Hounsfield unit values greater than or equal to +200.
However, Bregman-Amitai teaches, in the same field of endeavor, identifying bone pixels as those having Hounsfield unit values greater than or equal to +200 (“The binary map may be generated by assigning a binary value (e.g., true, 1) to pixels in the designated region having a value above a threshold representing bone, for example, about 200 Hounsfield units (HU).” [0148]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Audette with identifying the bony sections of the head as voxels having Hounsfield unit values greater than or equal to +200 as taught by Bregman-Amitai in order to accurately distinguish bone and exclude other nearby tissue ([0147] of Bregman-Amitai).

Regarding claim 15, Audette modified by Thoranghatte discloses the limitations of claim 12 as stated above but fails to disclose wherein the processor is configured to identify the bony sections of the head as voxels having Hounsfield unit values greater than or equal to +200.
However, Bregman-Amitai teaches, in the same field of endeavor, identifying bone pixels as those having Hounsfield unit values greater than or equal to +200 (“The binary map may be generated by assigning a binary value (e.g., true, 1) to pixels in the designated region having a value above a threshold representing bone, for example, about 200 Hounsfield units (HU).” [0148]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Audette with wherein the processor is configured to identify the bony sections of the head as voxels having Hounsfield unit values greater than or equal to +200 as taught by Bregman-Amitai in order to accurately distinguish bone and exclude other nearby tissue ([0147] of Bregman-Amitai).

Claims 6, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Audette in view of Thoranghatte as applied to claims 1 and 12 above and further in view of Piron et al. (US 2015/0351860, December 10, 2015, hereinafter “Piron”).
Regarding claim 6, Audette modified by Thoranghatte discloses the limitations of claim 1 as stated above. Audette further discloses wherein the second line segment and the third line segment form an upper-case T (annotated Fig. 2, re-produced below, Examiner has circled the ), the method further comprising displaying the CT image (“desirable to have images displayed on the display. 20 which correspond to the anatomical features of the patient 20 near the tip of the probe 12. To display the stored images or pre-processed images 22 which correctly correspond to the region of the anatomical body of the patient 20 near the probe 12, the system 10 must be able to map positions in and around the anatomical body of the patient 20 to locations in the data-base body.” col. 5, ll. 26-40).

    PNG
    media_image2.png
    326
    240
    media_image2.png
    Greyscale

Although Audette does disclose displaying dots that make up the upper-case T (e.g. see Fig. 2 and corresponding description), Audette fails to disclose positioning the upper-case T on the displayed CT image prior to positioning the probe to measure the magnetic-system-positions of the surface.
However, Piron teaches, in the same field of endeavor, overlaying on a pre-operative CT image “received inputs (i.e., sulci entry points, target locations, surgical outcome criteria, additional 3D image data information) and displaying one or more trajectory paths based on the calculated score for a projected surgical path.” ([0059]; [0015]).
prior to positioning the probe to measure the magnetic-system-positions of the surface as taught by Piron in order to assist a clinician with positioning the probe ([0015] of Piron).

 Regarding claim 17, Audette modified by Thoranghatte discloses the limitations of claim 12 as stated above. Audette further discloses wherein the second line segment and the third line segment form an upper-case T (annotated Fig. 2, re-produced below, Examiner has circled the features on the forehead used to define the second line segment and the features including the nose tip and area between the eyes to define the third line segment), the processor further configured to display the CT image (“desirable to have images displayed on the display. 20 which correspond to the anatomical features of the patient 20 near the tip of the probe 12. To display the stored images or pre-processed images 22 which correctly correspond to the region of the anatomical body of the patient 20 near the probe 12, the system 10 must be able to map positions in and around the anatomical body of the patient 20 to locations in the data-base body.” col. 5, ll. 26-40).

    PNG
    media_image2.png
    326
    240
    media_image2.png
    Greyscale

(e.g. see Fig. 2 and corresponding description), Audette fails to disclose positioning the upper-case T on the displayed CT image prior to positioning the probe to measure the magnetic-system-positions of the surface.
However, Piron teaches, in the same field of endeavor, overlaying on a pre-operative CT image “received inputs (i.e., sulci entry points, target locations, surgical outcome criteria, additional 3D image data information) and displaying one or more trajectory paths based on the calculated score for a projected surgical path.” ([0059]; [0015]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Audette with positioning the upper-case T on the displayed CT image prior to positioning the probe to measure the magnetic-system-positions of the surface as taught by Piron in order to assist a clinician with positioning the probe ([0015] of Piron).

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Audette in view of Thoranghatte as applied to claims 1 and 12 above and further in view of Romo et al. (US 2017/0119481, May 4, 2017, hereinafter “Romo”).
Regarding claim 23, Audette modified by Thoranghatte discloses the limitations of claim 1 as stated above but fails to disclose wherein generating the registration comprises applying an iterative closest point theorem on the magnetic-system-positions and the voxel subset.
However, Romo teaches, in the same field of endeavor, performing registration between points in a pre-operative CT image and points obtained from touching landmarks with an electromagnetic probe using the iterative closest point algorithm (“The registration process may additionally or alternatively incorporate a rigid homogenous transformation (4.times.4) containing a rotation matrix and a translation vector. This transformation is obtained by a registration of one or more point sets, typically by generating the point sets via single value decomposition (SVD), iterative closest point (ICP) algorithm, or another similar algorithm. For PCNL, generating point sets for input into these algorithms may involve performing a gross registration by (i) selecting, as a first point set, easily identifiable rigid landmarks such as ribs, ASIS of the pelvis, and vertebrae (e.g., those identifiable on the outside of the patient) from the pre-operative CT images during the segmentation process, and/or (ii) intraoperatively capturing these landmarks, as a second point set, with the EM localization system through navigating/touching the landmarks with an EM probe or pointer. The targeted kidney stone may also be used as a landmark. In the case of the kidney stone, the stone's location may be captured via a EM sensor enabled ureteroscope or an EM probe attached to a guide wire. In order to reduce registration error, certain landmarks may be weighted differently within the algorithm workflow.” [0139]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Audette with wherein generating the registration comprises applying an iterative closest point theorem on the magnetic-system-positions and the voxel subset as taught by Romo since all the claimed elements were known in the prior art and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. 

However, Romo teaches, in the same field of endeavor, performing registration between points in a pre-operative CT image and points obtained from touching landmarks with an electromagnetic probe using the iterative closest point algorithm (“The registration process may additionally or alternatively incorporate a rigid homogenous transformation (4.times.4) containing a rotation matrix and a translation vector. This transformation is obtained by a registration of one or more point sets, typically by generating the point sets via single value decomposition (SVD), iterative closest point (ICP) algorithm, or another similar algorithm. For PCNL, generating point sets for input into these algorithms may involve performing a gross registration by (i) selecting, as a first point set, easily identifiable rigid landmarks such as ribs, ASIS of the pelvis, and vertebrae (e.g., those identifiable on the outside of the patient) from the pre-operative CT images during the segmentation process, and/or (ii) intraoperatively capturing these landmarks, as a second point set, with the EM localization system through navigating/touching the landmarks with an EM probe or pointer. The targeted kidney stone may also be used as a landmark. In the case of the kidney stone, the stone's location may be captured via a EM sensor enabled ureteroscope or an EM probe attached to a guide wire. In order to reduce registration error, certain landmarks may be weighted differently within the algorithm workflow.” [0139]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Audette with wherein . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Figures 1-4 and corresponding description of US 2013/0113798 to Nahum et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527.  The examiner can normally be reached on M-F 9am-5pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Acting Supervisory Patent Examiner of Art Unit 3793